ORDER

PER CURIAM.
For the reasons stated in the opinion filed today in Commonwealth v. Stipetich, — Pa. -, 652 A.2d 1294 (1993), the non-prosecution agreement between the appellee, Bernard J. Scuilli, and a municipal police officer is not binding upon the District Attorney of Alegheny County. Accordingly, the order of the Superior Court affirming the trial court’s dismissal of charges against appellee is reversed, 423 Pa.Super. 453, 621 A.2d 620, and the case is remanded to the trial court for further proceedings.
PAPADAKOS, J., concurs in the result.
CAPPY, J., files a dissenting opinion which is joined by ZAPPALA, J.
MONTEMURO, J., is sitting by designation.